Citation Nr: 0829973	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to Parent's Dependency and Indemnity Compensation 
(DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran apparently had active service from August 2001 to 
August 2003.  The appellant seeks benefits as his surviving 
parent (father).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO decision that denied 
the appellant's claim for entitlement to Parent's DIC.  The 
appellant provided testimony at a personal hearing at the RO 
in August 2006.  


FINDINGS OF FACT

1.  The veteran died in August 2003, while on active duty.  

2.  The appellant's countable income exceeds the maximum 
limit for payment of Parent's DIC.  


CONCLUSION OF LAW

The criteria for payment of Parent's Dependency and Indemnity 
Compensation have not been met.  38 U.S.C.A. §§ 1315, 5312 
(West 2002); 38 C.F.R. §§ 3.25, 3.251, 3.260, 3.262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a decision in April 2006, a statement of 
the case in August 2006, and correspondence in February 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a February 
2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  In no 
case may dependency and indemnity compensation be paid to any 
parent if the annual income of such parent exceeds $4,038, as 
increased from time to time under 38 U.S.C.A. § 5312 (see 
below).  38 U.S.C.A. § 1310.  

Dependency and indemnity compensation shall be paid monthly 
to parents of a deceased veteran in the amounts prescribed by 
this section.  The Secretary may provide by regulation for 
the exclusion from income under this section of amounts paid 
by a parent for unusual medical expenses.  38 U.S.C.A. § 1315 
(West 2002).

In determining income for dependency and indemnity 
compensation purposes, 10 percent of the retirement payments 
received by a deceased veteran's parent or by the parent's 
spouse will be excluded.  The remaining 90 percent will be 
considered income as received.  There will be excluded from 
the amount of the claimant's annual income any unreimbursed 
amounts which have been paid within the calendar year for 
unusual medical expenses regardless of the year the 
indebtedness was incurred.  The term unusual means excessive.  
It does not describe the nature of a medical condition but 
rather the amount expended for medical treatment in 
relationship to the claimant's resources available for 
sustaining a reasonable mode of life.  Unreimbursed 
expenditures which exceed 5 percent of the claimant's 
reported annual income will be considered unusual.  Health, 
accident, sickness and hospitalization insurance premiums 
will be included as medical expenses in determining whether 
the claimant's unreimbursed medical expenses meet the 
criterion for unusual.  A claimant's statement as to amounts 
expended for medical expenses ordinarily will be accepted 
unless the circumstances create doubt as to its credibility.  
38 C.F.R. § 3.262(l).  

The veteran apparently had active service from August 2001 to 
August 2003.  He died in August 2003, while on active duty.  

The appellant, the veteran's father, filed a claim for 
Parent's DIC in May 2004.  On that form, the appellant listed 
income of $7,000 from January 1, 2003 to August 17, 2003 (the 
date of the veteran's death).  The appellant also listed 
income from his spouse of $14,583 for the same period.  The 
appellant indicated that he expected his spouse to receive 
$20,417 for the period from the date of the veteran's death 
to December 31, 2003.  As to income for the next calendar 
year (January 1, 2004 to December 31, 2004), the appellant 
indicated that his spouse was expected to receive $35,000.  
He did not list any income for himself for that period.  The 
appellant stated that he had been getting money from Goodyear 
because he was hurt outside of his job.  He reported that 
such income terminated in 2004.  The appellant further 
reported that he had back surgery in December 2003 and that 
he needed additional surgery.  

A June 2004 RO decision determined that the income of the 
appellant and his spouse exceeded the income limit for 
Parent's DIC.  No determination was made at that time as to 
whether the veteran's death was service-connected.  

The appellant filed a Parent's DIC Eligibility Verification 
Report in January 2006, which was accepted as a new claim by 
the RO.  

The appellant reported monthly income from the Social 
Security Administration (SSA) of $1,630 and other monthly 
income of $1,200.  The appellant reported that his spouse 
received no income.  The appellant listed medical expenses 
for himself and his spouse totaling less than $1,500 for the 
period from May 2004 to May 2005.  

A report from SSA indicated that the appellant's disability 
onset date was May 20, 2003.  The report noted that the 
appellant received credited monthly benefits of $1,778.50 in 
December 2005; $1,708.20 in October 2005; $1,709 in December 
2004; $1,664 in December 2003; and $1,630 in November 2003.  

At the August 2006 Board hearing, the appellant testified 
that starting in May 2003, he received between $370 and $390 
a week from Goodyear for a period of one year.  He stated 
that he had no other source of income at that time.  He 
reported that his spouse's income at that time was 
approximately $435 a week.  The appellant indicated that he 
started receiving SSA benefits in November 2003 of $1,630 a 
month.  He stated that he currently received retirement 
income from Goodyear in the amount of about $1,300 a month, 
but that such income did not begin until May 2005.  

In February 2008, the appellant reported that he currently 
received SSA income of $1,744 a month and other income of 
$1,400 a month.  He stated that his spouse received $4,000 a 
month from other income.  The appellant indicated that his 
gross income was $37,200 and that his spouse's gross income 
was $48,000.  

The Board observes that the Parent's DIC income limits for 
one of two parents living with a spouse are as follows:  
$15,129 effective December 1, 2003; $15, 538 effective 
December 1, 2004; $16,176 effective December 1, 2005; $16,710 
effective December 1, 2006; and $17,095 effective December 1 
2007.  See M-21-1, Part I, Appendix B; Parent(s) Dependency 
Indemnity Compensation (DIC) Rate Table, Chart 3.  

The record shows that the appellant had reported income in 
2003 of $7,000 for the period from January 1, 2003 to August 
17, 2003 with a reported income from his spouse of $14,583 
for that same period.  He reported that he had been getting 
income from Goodyear because of an injury outside of his job.  
At the August 2006 hearing, the appellant stated that he 
received $370 to $390 a week from Goodyear for a period of 
one year beginning in May 2003.  He also stated that he 
received SSA benefits of $1,630 a month beginning in November 
2003.  

The Board observes that the appellant and his spouse clearly 
reported income in 2003 of at least $21,583 (the amount from 
January 1, 2003 to August 17, 2003).  Apparently, some of 
that income was for SSA retirement benefits.  The Board 
notes, however, that even if that non-total income amount was 
reduced by 10 percent (for any retirement payments), it still 
would exceed the threshold limit of $11,024 for entitlement 
to Parent's DIC.  

Additionally, the Board notes that the appellant has not 
specifically related income amounts for 2004.  In his May 
2004 claim for Parent's DIC, the appellant reported that his 
spouse's income for January 1, 2004 to December 31, 2004 was 
expected to be $35,000.  Although the appellant reported no 
income at that time for himself, a report from SSA indicated 
that he received a monthly benefit payment of $1,709 in 
December 2004.  Therefore, clearly the appellant and his 
spouse had a combined income in excess $35,000 in 2004.  The 
Board also notes that the appellant reported medical expenses 
of less than $1,500 for the period from May 2004 to May 2005.  
The Board observes that the regulations provide that the 
appellant's countable income may exclude his unreimbursed 
medical expenses for each year, to the extent that such 
expenses exceed 5 percent of any reported annual income.  The 
Board notes that the appellant did not indicate if any of his 
medical expenses were reimbursed.  Regardless, any such 
medical expenses clearly do not exceed 5 percent of his 
income for 2004.  Additionally, the Board observes that even 
if the combined income amount of at least $35,000 was reduced 
by 10 percent (for any retirement payments), it would still 
exceed the threshold limit of $15,538 for entitlement to 
Parent's DIC in 2004.  

The Board observes that in January 2006, the appellant 
reported that he received $1,630 a month for SSA retirement 
benefits and $1,200 a month of other monthly income, 
apparently in 2005.  At the August 2006 Board hearing, the 
appellant reported that he started receiving retirement 
income from Goodyear in the amount of $1,300 starting in May 
2005.  Additionally, the report from SSA noted that the 
appellant received monthly benefits of at least $1,708.20 in 
2005.  Further, as noted above, the appellant reported 
medical expenses of less than $1,500 for the period from may 
2004 to May 2005, which did not exceed 5 percent of his 
income.  Clearly, the appellant's income from his SSA 
retirement benefits, Goodyear retirement benefits, and any 
income from his spouse, minus any 10 percent reduction for 
retirement payments, still exceeded the $16,176 threshold 
limit for entitlement to Parent's DIC in 2005.  

The Board notes that the appellant did not report or claim 
any benefit for 2006.  In February 2008, he reported income 
of $37,200 for himself and $48,000 for his spouse for a total 
of approximately $85,200 in 2007.  The appellant did not 
report any medical expenses.  Even if the appellant's income 
amount was reduced by 10 percent for retirement payments, it 
would still exceed the $17,095.00 threshold limit for 
entitlement to Parent's DIC in 2007.  

The Board finds, therefore, that the appellant's countable 
income for each year 2004, 2005, and 2007, exceeds the 
maximum income limit for payment of Parent's DIC.  
Additionally, because the appellant did not furnish any 
income information for 2006, the Board finds that the 
evidence does not establish his entitlement to payment of 
Parent's DIC for that year as well.  

Accordingly, the Board concludes that the available evidence 
shows that the appellant's countable income has exceeded the 
maximum allowable income limit in the years since he filed 
his claim(s) and that, therefore, payment of Parent's DIC is 
precluded by law.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Entitlement to Parent's DIC is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


